DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 08/24/2022 is acknowledged. Claims 21-44 are new. Claims 12 and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1, 2, 4-7, 9-11 and 14-44 are under examination. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112(a) – Written Description
The rejection of claims 1, 2, 4-7 and 9-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn upon further consideration. The claims recite a method of improving, restoring or enhancing fertility/increasing oocyte production comprising administration of a SIK2 inhibitor and an ovulation induction regimen. The SIK2 inhibitor recited in claims 1, 2, 4-7 and 9-11 encompasses inhibitors of other SIK isoforms, and non-specific SIK inhibitors are described in the instant specification and prior art. Further, since the claims require the co-administration of an ovulation induction regimen, the recited SIK2 inhibitor need not possess the ability to improve, restore or enhance fertility or increase oocyte production because the ovulation induction regimen alone would be capable of carrying out that function. 
New claims 37-40 recite the functional requirement that the SIK2 inhibitor inhibits SIK2 to a greater extent than the inhibitor inhibits SIK3. The instant specification discloses small molecule SIK inhibitors at Tables 1 (pages 10-11) and 2 (p. 11). Table 1 references patent documents that disclose SIK inhibitors, however, none of the patent documents teach that the disclosed non-specific SIK inhibitors possess the function of inhibiting SIK2 to a greater extent than SIK3. However, Table 2 lists at least seven SIK inhibitors that inhibit SIK2 to a greater extent than SIK3 (i.e., the IC50 value is lower for SIK2 than SIK3).

Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
The rejection of claims 1, 2, 4-7 and 9-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhancing ovarian function in a female subject comprising administering to the female an effective amount of YKL-05-099 in combination with an ovulation induction agent, does not reasonably provide enablement for the claims as broadly recited is maintained for reasons of record and the following. In addition, new claims 21-27 and 37-44 are hereby included in this rejection.

Response to Arguments
Applicant discusses case law regarding the enablement requirement at pages 12-13, with which the examiner has no issue.

Applicant argues at p. 13-14 that SIK2 inhibitor(s): stimulate FSH-mediated expression of CYP19A1 (aromatase) in rat, mouse and human granulosa cells, citing Examples 2, 3 and 7; increase FSH-mediated production of estradiol, citing Example 2; SIK2 shRNA potentiates the stimulatory effect of FSH on CYP19A1, STARD1 and CYP11A1 expression in rat granulosa cells (Example 5), Compound C strongly potentiates the stimulatory effect of FSH on CYP19A1 in rat granulosa cells (Example 5); and HG-9-91-01 increases CYP19A1 expression in patients with normal and abnormal ovarian function, citing Example 6 and Figure 6). It is noted that Applicant argues “FHS-mediated”, but presumably “FSH-mediated” was intended.  At p. 14 Applicant cites MPEP 2164.06, which instructs that the quantity of experimentation needed to be performed by the skilled artisan is only one factor involved in determining whether undue experimentation is required. Applicant asserts that the specification provides clear direction and guidance with its disclosure of a single SIK2 inhibitor, YKL-05-099.


This argument has been fully considered, but is not found persuasive. The examiner discussed the in vitro and in vivo findings of the SIK inhibitors disclosed in the instant specification in the rejection as set forth at pages 4-8 of the Office action mailed 05/25/2025, hereby incorporated. The issues raised therein are not only the large quantity of experimentation to identify the encompassed agents that inhibit SIK2 in order to improve, restore or enhance fertility or increase oocyte production in a female subject, including gene therapy, but also the breadth of the claims, which fail to recite structural limitations of the encompassed SIK2 inhibitors and the complex nature of the invention. See also Wein et al. (of record), who teach that the SIK inhibitors disclosed by Applicant “represent invaluable starting points” for SIK2 inhibition, but that “[e]fforts for structure-based design are currently limited by the lack of SIK crystal structures” (see p. 732, 3rd full paragraph and p. 8 of the Office action mailed 12/22/2021). Further, Example 7 of the instant specification (p. 37, paragraph [0085]) disclosed that that the SIK inhibitors described in all of the previous examples are not suitable for in vivo use. Given the intended therapeutic use of the recited SIK2 inhibitors, the lack of a crystal structure of the SIK family members and the lack of disclosure of any antagonistic SIK2 antibodies in the instant specification, one skilled in the art would need to undertake an unreasonable amount of experimentation to develop the encompassed antagonistic SIK2 antibodies and test the same for the ability to carry out the claimed functions. In summary, the evidence presented in the specification and the art is not commensurate with the scope of the claims.

New Rejection
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment. Note MPEP 2173.05(s), which states “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience’”, citing Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Conclusion
Claims 1, 2, 4-7, 9-11, 21-27 and 37-44 are rejected; claims 14-20 and 28-36 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649